*618Petition for Appeal as a Matter of Right or, in the alternative, Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Tetter, case No. 3-15-0243 (01/31/18). The appellate court is directed to consider the effect of this Court's opinion in People v. Bingham, 2018 IL 122008, on the issue of the constitutionality of sex offender statutes as applied to defendant, *619*919and determine if a different result is warranted.